Citation Nr: 1410241	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-20 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) National Cemetery Administration
Ft. Leavenworth, Kansas



THE ISSUE

Entitlement to a Government-furnished headstone or grave marker for the Veteran.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from October 1917 to June 1991.  He died in 1954, and the appellant is the Veteran's son.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the VA National Cemetery Administration Memorial Programs Service Processing Site in Ft. Leavenworth, Kansas.  


FINDINGS OF FACT

1.  The Veteran served in World War I and died in 1954.  

2.  The Veteran is buried in a private cemetery (St. Patrick's Cemetery) and his grave is currently marked with a personal headstone/grave marker.  


CONCLUSION OF LAW

The criteria for basic eligibility for a Government-furnished headstone or grave marker have not been met.  38 U.S.C.A. § 2306 (West 2002); 38 C.F.R. § 38.631 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, and 3.326(a).  The United States Court of Appeals for Veterans Claims (the Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).  

In addition, the VA General Counsel has held that VA is not required under 38 U.S.C.A. § 5103(a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04 (2004).  Because the claim at issue is limited to statutory interpretation, the notice provisions of VCAA do not apply.  Accordingly, there is no prejudice toward the appellant in proceeding with the adjudication of the claim and no further need to discuss VCAA duties.  

In August 2010, the appellant filed a VA Form 40-1330, Application for Standard Government Headstone or Marker, and indicated that he was the son of the Veteran.  The appellant reported that his father served in the Army from October 1917 to June 1919, and was honorably discharged.  The Veteran died in 1954 and was buried in a private cemetery, and his grave is marked with a privately purchased marker.  

The appellant contends that his father served in World War I, and is entitled to a Government-furnished grave marker.  The appellant reported that he has put a flag on his father's grave on Memorial Day for many years, but that he is now nearly 90 years old and is afraid that upon his death, a flag will no longer be placed on his father's grave.  The appellant asserted that without a Government-furnished permanent grave marker indicating the his father was a veteran, he is not recognized as such by the service organizations that place flags on the graves of veterans on Memorial Day.  Therefore, he requests a permanent grave marker be placed on his father's grave in recognition of his military service to the United States.  

Any person classified as a "Veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402 (West 2002); 38 C.F.R. § 38.620(a) (2013).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  

As the Veteran is eligible for burial in a national cemetery, he is also entitled to an appropriate Government headstone or marker at the expense of the United States for an unmarked grave.  38 U.S.C.A. § 2306(a)(2) (West 2002).  In cases where the grave is already marked with a headstone or other marker furnished at private expense, such a headstone or marker may still be furnished, subject to certain conditions, or other indicia of the Veteran's service may be affixed to the privately-purchased headstone or marker.  See generally, 38 U.S.C.A. § 2306(d).  

Pursuant to 38 C.F.R. § 38.631(a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery but is not an individual described in 38 U.S.C. § 2402(4), (5), or (6), but only if the individual requesting the headstone or marker certifies on VA Form 40-1330 that it will be placed on the grave for which it is requested or, if placement on the grave is impossible or impracticable, as close to the grave as possible within the grounds of the private cemetery where the grave is located.  38 C.F.R. § 38.631(a), (b) (2013).  

It is undisputed that the Veteran in this case was eligible for burial in a national cemetery and was buried in a private cemetery.  However, the Veteran died in 1954.  As the Veteran died before November 1, 1990, the criteria for a VA-furnished marker have not been met.  

The Board acknowledges the sympathetic nature of the arguments submitted in favor of the present appeal - the honoring and memorializing of our Nation's veterans is a central tenet of VA's mission and the appellant's request for a marker identifying his father as a veteran is understandable.  The appellant has also argued that if the Veteran is truly ineligible for this benefit, then the law ought to be changed.  Despite such a noble assertion, such a change is not within the Board's jurisdiction - the Board is bound by the law and without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  

Accordingly, since the Veteran's death was prior to the date authorized by law, the VA may not provide a Government-issued headstone or grave marker to the appellant for placement on the Veteran's grave.  Hence, the appellant's claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to a Government-furnished headstone or grave marker for the Veteran is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


